Title: From Benjamin Franklin to Lorenzo Manini, 19 September 1784
From: Franklin, Benjamin
To: Manini, Lorenzo


				
					Sir,
					Passy, Sept. 19. 1784
				
				You did me a very great Pleasure when you sent me the American Letters, and gave me an Opportunity of reading that excellent Work, not less replete with sound Judgement and good Sense than with variety of Learning & Science; and I beg you

to accept my thankful Acknowledgements. I am also extremely sensible of the honour of your Dedication.
				I sometime since put into the hands of Count Castiglioni a Book for you, which he kindly undertook to forward. It is the Constitutions of our American States which I caused to be translated and printed here, & which I imagined might possibly be agreable to you, or to the Author of the Letters. I now send enclos’d two little Pieces of my writing concerning America, hoping that they also may afford you some little Amusement. I pray you to present my Respects to Mr. il Presidente Carli, and my Thanks for his fine Defence of America, against the Attacks of that ill-informed and ill natured Writer who indeed speaks well of no-body without instantly repenting of it, & detracting the next minute. With great Regard, I have the honour to be, Sir, Your Brother Printer, & most Obedient Servant
				
					B. Franklin
					Sigr Manini
				
			